Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1. This is in response to the arguments filed on 01/11/2022.
2. Claims 1, 3-8, 10-15, and 17-20 are pending in the application.
3. Claims 1, 3-8, 10-15, and 17-20 have been rejected.

Response to Arguments
6.	Applicant's arguments with respect to claims 1, 3-8, 10-15, and 17-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In these claims applicants mention “a data storage container (in lines 2, and in lines 6)”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these vague terms. Any ordinary skill in the art could not understand what the intent meaning of the claim invention is by using these ambiguous terms of “a data storage container. “a data storage container could be indefinit choices of elements which is impossible for any ordinary skill in the art would able to interpret. Similarly, examiner fail to understand what is the meets and bounds of the claim limitations by using the indefinite elements like “a data storage container” in two places. Which “a data storage container” examiner should consider as particular and one should be precedent with “the” or “said”? Therefore, these limitations with these ambiguous terms are indefinite with the present application. The examiner will interpret these terms and limitations with the regarding claims as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (US pat. App. Pub. 20080133269) and in view of Brown et al hereafter Brown (US pat. App. Pub. 20080301158) and further in view of in view of Harper (US pat. App. Pub. 20130159091).  
5.	As per claims 1, 8, and 15, Ching discloses a portable secure siloed system, a computer program product, and a method for securing and allowing access to electronic data in a data storage container, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: identify initiation of a connection with a data storage container; determine establishment of the connection with the data storage container (20, 30-32, 34, and 34-36; wherein it elaborates that a portable secured siloed system comprises a processor connected with storage module identifies a access of data request with a data server or container and determines the establishment of connection with the data server or container); in response to determining establishment of the connection, instantaneously crawl into the data storage container to access data that is associated with the data storage container; and instantaneously perform one or more operations associated with the data, wherein the one or more operations comprise at least instantaneously performing analytics on the data (paragraphs: 38-42, 60, 65-67, and 75; wherein it elaborates when the connection established it immediately crawls the database server to access data from database and triggers performing operations associated with data wherein operations are immediate analysis of data). 
Although, Ching mention about the performing analysis on the data. However, in the same field of endeavor, Brown discloses wherein the one or more operations comprise at least instantaneously performing analytics on the data (paragraphs: 38-40, 55-59)


siloed system (paragraphs: 16, and 52).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Brown’s teachings of wherein the one or more operations comprise at least instantaneously performing analytics on the data with the teachings of Ching, for the purpose of effectively protecting the data from a unauthorized intruders. 
Ching does not expressly mention perform one or more operations associated via an artificial intelligence engine. However, in the same field of endeavor, Harper mentions perform one or more operations associated with the data via an artificial intelligence engine (paragraphs: 7, 24, 25, and 109). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Harper’s teachings of perform operations associated with the data via an artificial intelligence engine with the teachings of Ching, for the purpose of effectively performing the appropriate operations according to the security requirements. 
7.	As per claim 3, Ching discloses the system, wherein the at least one processing device is further configured to store information associated with the analytics in a data store (paragraphs: 21, 34, 65). 
8.	As per claim 4, Ching discloses the system, wherein the at least one processing device is configured to: identify initiation of a connection with an entity system; determine establishment of the connection with the entity system; instantaneously transfer the information associated with the analytics to the entity system; and perform one or more actions, via one or more applications stored on the entity system, utilizing the information associated with the analytics (paragraphs: 35, 68, 71)). 
9.	As per claim 5, Ching discloses the system, wherein the at least one processing device is further configured to store the data in a data store (paragraphs: 23, 39, 61).
10.	As per claim 6, Ching discloses the system, wherein the at least one processing device is further configured to store the data in the data store based on: identifying a hardware identification associated with the data storage container; generating a token using the hardware identification; assigning the token to the data and store tokenized data in the data store (paragraphs: 29, 42, 78). 
11.	As per claim 7, Ching discloses the system, wherein the at least one processing device is configured to transfer the data to at least one other data storage container, wherein transferring the data to the at least one other data storage container is based on authenticating the one other data storage container using at least one hardware identification associated with the at least one other data storage container (paragraphs: 22, 69, 77). 
12.	 Claims 10-14, and 17-20 are listed all the same elements of claims 2-7. Therefore, the supporting rationales of the rejection to claims 2-7 apply equally as well to claims 9-14, and 16-20.
Citation of References
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Chou et al (US pat. app. Pub. 20150039810): discusses managing a memory apparatus and the associated memory apparatus thereof and the associated controller thereof are provided, where the method includes: temporarily storing data received from a host device into a volatile memory in the controller and utilizing the data in the volatile memory as received data, and dynamically monitoring the data amount of the received data to determine whether to immediately write the received data into at least one non-volatile memory element; and when determining to immediately write the received data into the at least one non-volatile memory element, directly writing the received data into a specific block configured to be a Multiple Level Cell memory block within a specific non-volatile memory element, rather than indirectly writing the received data into the specific block by first temporarily writing the received data into any other block configured to be Single Level Cell memory block.  
Kondo (US pat. App. Pub. 20100226223): elaborates that a drive unit that reads data from a first medium and a drive unit control unit that controls the drive unit. The apparatus includes a second medium in which the same amount of data as the amount of data recorded in the first medium can be stored, and from or in which data is read or written at a speed higher than a speed at which data is read or written from or in the first medium. The apparatus further includes an input/output unit that inputs a reading request with which predetermined data is read from among data items stored in the first medium or second medium. The apparatus also includes an access control unit which controls the drive unit control unit.
Conclusion

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad W. Reza whose telephone number is 571-272-6590.  The examiner can normally be reached on M-F (9:00-5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436